 Case 2:21-mj-09371-CLW Document 1 Filed 08/02/21 Page 1 of 4 PageID: 1




                   UNITED STATES DISTRICT COURT
                      DISTRICT OF NEW JERSEY

UNITED STATES OF AMERICA                CRIMINAL COMPLAINT

      V.                                Hon. Cathy L. Waldor

OTIAWAN ANDERSON                        Mag. No. 21-9371



       I, Ronald Pascale, the undersigned complainant being duly sworn, state
the following is true and correct to the best of my knowledge and belief:

                            SEE ATTACHMENT A

      I further state that I am a Special Agent with the Federal Bureau of
Investigation, and that this complaint is based on the following facts:

                            SEE ATTACHMENT B




Special Agent Pascale attested to this Complaint
by telephone pursuant to F.R.C.P. 4. l(b)


August 2, 2021                            at       District of New Jersey
Date


Honorable Cathy L. W aldor
United States Magistrate Judge                     Signature"of Judicial Officer
 Case 2:21-mj-09371-CLW Document 1 Filed 08/02/21 Page 2 of 4 PageID: 2




                                ATTACHMENT A
                                COUNT ONE
               (Possession of Ammunition by a Convicted Felon)

      On or about October 6, 2020, in Essex County, in the District of New
Jersey and elsewhere, the defendant,

                            OTTAWAN ANDERSON,

knowing that he had previously been convicted in a court of at least one crime
punishable by a term of imprisonment exceeding one year, did knowingly
possess in and affecting commerce at least six (6) rounds of .40 caliber
ammunition.

      In violation of Title 18, United States Code, Sections 922(g)(l) and 2.
 Case 2:21-mj-09371-CLW Document 1 Filed 08/02/21 Page 3 of 4 PageID: 3




                                ATTACHMENT B

      I, Ronald Pascale, am a Special Agent with the Federal Bureau of
Investigation. I am fully familiar with the facts set forth herein based on my own
investigation, my conversations with other law enforcement officers, and my
review of reports, documents, and photographs of the evidence.               Where
statements of others are related herein, they are related in substance and part.
Because this complaint is being submitted for a limited purpose, I have not set
forth each and every fact that I know concerning this investigation. Where I
assert that an event took place on a particular date, I am asserting that it took
place on or about the date alleged.

      1.   On or about October 6, 2020, shortly after 9:00 p.m., law
enforcement responded to an apartment complex located on Avon Avenue in
Newark after receiving reports that shots had been fired.

      2.     Witness statements indicate that Ottawan Anderson ("ANDERSON")
and at least one co-conspirator forced entry into an apartment unit located inside
the Avon Avenue apartment complex. ANDERSON fired multiple gunshots while
inside the apartment unit.

      3.    Minutes after the shooting, law enforcement arrived at the shooting
scene and recovered approximately six (6) .40 caliber shell casings. The shell
casings were manufactured outside of New Jersey, and therefore traveled
through interstate commerce prior to October 6, 2020.

       4.  On or about October 7, 2020, the Essex County Prosecutor's Office
filed a Complaint charging ANDERSON with multiple offenses arising from the
shooting. On or about October 13, 2020, ANDERSON was arrested on those
charges and was subsequently ordered detained by a New Jersey Superior Court
Judge.

       5.    Law enforcement subsequently obtained access to ANDERSON's jail
calls.    On or about October 28, 2020, ANDERSON called an individual
("Individual-1") from the Essex County Correctional Facility and attempted to
devise a scheme that would prevent the shooting victims from testifying against
him. Specifically, ANDERSON directed Individual-1 to offer one of the victims
monetary compensation in exchange for the victim's assistance in having the
charges dropped.

      6.     Prior to October 6, 2020, ANDERSON had been convicted of a felony
offense. In particular, on or about February 2, 2007, ANDERSON was convicted
of Robbery, in violation of N.J.S.A. 2C: 15-1, for which he was sentenced to a
four-year term of imprisonment.

      7.     Additionally, on or about February 15, 2017, ANDERSON was
convicted of possession of a firearm by a convicted felon, in violation of 18 U.S.C.
 Case 2:21-mj-09371-CLW Document 1 Filed 08/02/21 Page 4 of 4 PageID: 4




§ 922(g)(l), for which he was sentenced to a 34-month term of imprisonment and
a three-year term of supervised release.
